Citation Nr: 1300150	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death pension, dependency and indemnity compensation (DIC), and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to December 1971.  He died in March 2009.  The appellant is the claimed surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  


FINDING OF FACT

The appellant and the Veteran were never formally married prior to his death, nor did the Veteran hold himself out in public as the husband of the appellant.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was informed in June 2009 correspondence of the information needed to establish her status as the Veteran's surviving spouse and it is pertinent to note that she is represented by the Veterans of Foreign Wars of the United States (VFW).  That organization is presumed to have knowledge of what is necessary to establish "surviving spouse" status for the purposes of eligibility to VA death benefits.  Neither the appellant nor her representative have pled prejudicial error with respect to the content or timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   

Legal Criteria and Analysis

Dependency and indemnity compensation (DIC), death pension, and accrued benefits are payable to a veteran's surviving spouse when statutory and regulatory requirements have been met.  38 U.S.C.A. §§ 1310, 1541, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b)(4), 3.5(a), 3.1000(a), (d)(1) (2012).  For the purpose of eligibility to receive VA benefits, "surviving spouse" means a person of the opposite sex whose marriage to a veteran meets VA requirements described below who was the spouse of the veteran in question at the time of the veteran's death, and, in general, continuously lived with the veteran from the date of marriage to the date of death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse), and has not remarried or openly held oneself to the public to be the spouse of another person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2012).  For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2012).

The record reflects that the Veteran, while residing in Kansas, died in March 2009.  Lay witness statements from several people, to include the appellant, the Veteran's brother, a hospice chaplain, and family friends, indicate that from approximately 2000 to the time of his death, the Veteran and the appellant cohabitated with each other and regarded themselves to be husband and wife by, in essence, common-law marriage.  

To establish a common-law marriage in Kansas, a plaintiff must prove (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife.  Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977).  Each element must coexist to establish a common-law marriage.  Id.  "Although the marriage agreement need not be in any particular form, it is essential there be a present mutual consent to the marriage between the parties."  Driscoll v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to prove a common-law marriage rests upon the party asserting it.  In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).

Unfortunately, the evidence overwhelmingly shows that, unlike the appellant and others, the Veteran did not believe that he was in fact married; thus, it cannot be said that he attempted to form a common-law marriage.  In this regard, the Veteran never held himself out to the community as the husband of the appellant.  To this, review of the Veteran's claims folder shows that private medical records on file include references made by the Veteran that, at that particular time, he was not married.  See, for example, private medical records, dated in October 2005 ("He is single and has two children....") and April 2006 ("He is single").  Also, a VA Form 21-526 (Veteran's Application for Compensation and Pension), received by VA in December 2005, notes that the Veteran listed his brother as the "name of your nearest relative or other person."   He also did not complete the section of the claims application used to designated information concerning "marriage," other than noting that he was divorced.  Further, a Certificate of Death, noting that the Veteran died in March 2009, noted that his marital status was "DIVORCED."  In addition, the informant shown to have been listed on the Certificate of Death was the Veteran's brother, and not the appellant.  In fact, the name of the appellant is not included on the Certificate of Death.  

As above noted, however, it has been alleged, by the appellant, as well as others, that the Veteran and the appellant had essentially held themselves out as "married."  To this, as part of an undated letter from a family friend, Ms. J.G., it was asserted that she and her son had known the Veteran and the appellant since 1999, and that they lived together since 2000.  During that time, according to Ms. J.G., the Veteran and appellant were a committed couple, married in every way, "but on paper."  Another friend, Ms. A.M.S., as part of an April 2009 letter, claimed that she had known the Veteran and the appellant for about two to three years, and never knew, though they "seemed" to be, that they were not married.  The appellant, as shown as part of a May 2009 VA Form 21-4138, claimed to have lived together with the Veteran as his "common law spouse/companion" since 2002 until his death in 2009.  

The preceding evidence, in the Board's opinion, shows that the Veteran's state of mind, contrary to the assertions made by the appellant and others, was that he was not married to the appellant or to anyone else at his death.  Here, the Veteran is neither shown to have, during his lifetime, held himself out "to the public" as the husband of the appellant (see Fleming), nor is it shown that there existed "mutual consent" to demonstrate such a marital relationship (see Driscoll).  

The Board is extremely sympathetic to the appellant's claim.  However, given that there is no way it can find a marriage existed between the Veteran and appellant that would be recognized by the State of Kansas or "deemed valid" pursuant to VA law and regulations, it must conclude that the appellant is not a "surviving spouse" for purposes of establishing eligibility for VA DIC, death pension, or accrued benefits.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is specifically prohibited from granting benefits that are not authorized by law, regulation, precedent decision of VA General Counsel, or instruction from the Secretary of VA.  38 U.S.C.A. § 7104(c) (West 2002); see also Owings v. Brown, 8 Vet. App. 17, 23  (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for DIC, death pension, and accrued benefits, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


